Fourth Court of Appeals
                               San Antonio, Texas
                                   November 21, 2016

                                   No. 04-16-00533-CV

                               Oscar Leo QUINTANILLA,
                                        Appellant

                                            v.

                                Andrew Bradford WEST,
                                       Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-06259
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
    The appellant’s unopposed motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to November 22, 2016.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court